Citation Nr: 0518581	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  99-00 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury.

2.  Entitlement to service connection for a skin disorder of 
the feet.


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from April 1951 to June 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in San 
Juan, Puerto Rico.

The case was previously before the Board, when it was 
remanded for additional development.  The requested 
development having been accomplished, the case is again 
before the Board for appellate adjudication.


FINDINGS OF FACT

1.  The veteran does not have current residuals of a cold 
injury.

2.  The veteran does not have a current skin disorder.


CONCLUSIONS OF LAW

1.  Residuals of a cold injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 
101(16), 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2004).

2.  A skin disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decision dated in March 1998; the statement of the 
case dated in October 1998; the supplemental statement of the 
case dated in April 2005; and the letters dated in April 2002 
and March 2004.  These documents included a summary of the 
evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefits 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The April 2002 and March 2004 letters 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issues on appeal.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  VA medical 
examinations regarding the disorders decided herein have been 
obtained in this case.  The available medical evidence is 
sufficient for an adequate determination.  Further, the 
veteran has not identified any outstanding medical records.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issues addressed in 
this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issues 
on appeal were re-adjudicated and a supplemental statements 
of the case was provided to the veteran.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Legal Criteria.  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. App. 
498 (1995); see also 38 C.F.R. § 3.159(a).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Of particular significance in this case is the need to 
establish that the veteran currently has the claimed 
disability.  Evidence for and against a current disability 
must come from medical professionals who have the training 
and experience to diagnosis a medical condition.  A lay 
witness does not have the expertise required to diagnosis a 
current psychiatric disability.  See 38 C.F.R. § 
3.159(a)(1),(2); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Factual Background.  The veteran's service medical records 
reflect that in October 1978, he presented with trench feet.  
In November 1978, he complained of numbness of both hands and 
feet when exposed to cold weather.  Clinical assessment was 
of frostbite of both hands and feet, with superficial tissue 
damage.  In April 1980, the veteran was seen with bilateral 
tinea pedis and athlete's foot.  The veteran's separation 
examination is not available.

VA treatment records, dated from August 1981 to December 
1982, are negative for any residuals of cold exposure, but in 
August 1981, the veteran was seen with moderate plantar 
scratched rash.  Clinical assessment was of tinea pedis vs. 
jungle dermatitis.

VA outpatient treatment records, dated from August 1989 to 
March 2005, are negative for treatment for any frostbite 
residuals or for a skin disorder.  

The veteran was afforded a VA skin examination in November 
2004, when he reported having a skin rash on the feet, which 
started in Panama in 1978.  He indicated that he had had a 
recurrent rash since that time, and used antifungal powder on 
a daily basis.  However, the examiner concluded that no 
definite diagnosis with respect to the feet could be 
ascertained, as there were no skin lesions present.

The veteran was afforded a VA cold injury examination in 
December 2004, when he reported having a frostbite injury in 
1979 during a training drill.  The veteran claimed that, 
since that time, he had suffered from numbness in both feet 
and hands.  Following a physical examination, however, the 
examiner concluded that the veteran had "no residual 
disabilities from [a] frostbite injury."  

Analysis.  In this case, there is no medical evidence that 
the veteran currently has either residuals of a cold injury 
or tinea pedis.  On the contrary, the VA examiners who 
examined the veteran for the specific purpose of determining 
whether the veteran suffered from these disorders were unable 
to find any relevant current manifestations of the claimed 
disabilities.

Further, the medical evidence of record does not establish 
that the veteran is currently being treated for either 
claimed disorder.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that they must be denied.  
See 38 C.F.R. § 3.303.


ORDER

Service connection for residuals of a cold injury is denied.

Service connection for a skin disorder of the feet is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


